Case: 18-13535   Date Filed: 06/07/2019    Page: 1 of 9


                                                            [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                             Nos. 18-13535; 19-11185
                              Non-Argument Calendar
                            ________________________

                        D.C. Docket No. 1:16-cv-25254-JEM



ANTHONY KING,

                                                    Plaintiff - Appellant,

versus

AKIMA GLOBAL SERVICES, LLC,

                                                    Defendant - Appellee.

                            ________________________

                    Appeals from the United States District Court
                        for the Southern District of Florida
                           ________________________

                                   (June 7, 2019)

Before MARCUS, WILSON, and ROSENBAUM, Circuit Judges.

PER CURIAM:

         Anthony King filed a complaint against Akima Global Services, LLC in

Florida state court alleging various violations of the Florida Civil Rights Act
              Case: 18-13535     Date Filed: 06/07/2019    Page: 2 of 9


(FCRA), Fla. Stat. § 760.10(1). Akima removed the case to federal court based on

diversity jurisdiction and filed an answer. Akima later filed a motion to amend its

answer after the deadline to assert the federal enclave doctrine as a defense, which

the district court granted. Near the end of discovery, the district court granted

Akima’s motion for judgment on the pleadings, concluding that the federal enclave

doctrine barred King’s FCRA claims. King now appeals, arguing that the district

court erred by allowing Akima to amend its answer and granting Akima’s motion

for judgment on the pleadings.

                           I. Motion to Amend Answer

                                   A. Background

      King was employed by Doyan-Akal JV, which provided services at Krome

Detention Center under a contract with the federal government. After Doyan’s

contract expired, the federal government contracted with Akima to provide

services at Krome. The new contract required all existing employees to apply to,

and interview with, Akima. King was not hired by Akima, which King alleged

was due to his race, religion, and national origin.

      After the deadline to amend its answer passed, Akima filed a motion for

leave to add the federal enclave doctrine as a defense, citing the Southern District

of Florida’s recent decision in Booker v. Doyon Security Services, LLC, CM/ECF

for S.D. Fla. Dist. Ct., 1:16-cv-24146-JAL, doc. 40. Booker held that the federal


                                           2
               Case: 18-13535     Date Filed: 06/07/2019     Page: 3 of 9


enclave doctrine barred a different Krome employee from raising state

employment claims. Akima argued that adding the federal enclave defense was

appropriate because Booker supported its argument, the decision was issued after

Akima filed its answer, and King would not be prejudiced because the addition

came before the end of discovery and before the dispositive motion deadline.

                                     B. Discussion

      We review the grant of a motion to amend the pleadings after the deadline

for abuse of discretion. Moore v. Baker, 989 F.2d 1129, 1131 (11th Cir. 1993). A

party may amend a pleading after the scheduling deadline “only by leave of court

or by written consent of the adverse party.” Fed. R. Civ. P. 15(a). Leave to amend

“should be freely given when justice so requires.” Id. The party seeking leave to

amend after the scheduling order deadline must show good cause. Smith v. School

Bd. of Orange Cty., 487 F.3d 1361, 1366 (11th Cir. 2007). Because it should be

freely given, a district court must generally give a justification if it denies leave to

amend. Moore, 989 F.2d at 1131.

      Although the district court did not explain its decision to allow the

amendment, Akima demonstrated good cause. See id. Akima sought to raise the

federal enclave defense after Booker was issued, which held that the federal

enclave doctrine barred a Krome employee’s FCRA claims. Although the district

court allowed the amendment seven months after Booker was issued and the law


                                            3
              Case: 18-13535     Date Filed: 06/07/2019   Page: 4 of 9


firm that represented the defendant in Booker was also Akima’s counsel, the

federal enclave doctrine, if applicable, bars King’s claims. Akima also

demonstrated that King would not be prejudiced by the amendment because leave

was granted well before the discovery deadline. The district court thus did not

abuse its discretion in granting Akima’s motion to amend.

                   II. Motion for Judgment on the Pleadings

                                  A. Background

      King next appeals the district court’s decision granting Akima’s motion for

judgment on the pleadings. Relying on Booker, Akima argued that even accepting

the allegations in King’s complaint as true, the federal enclave doctrine barred

King’s FCRA claims. In Booker, the plaintiff was a Krome employee that alleged

violations of the FCRA against Doyon Security Services, a security company

contracted to provide services at Krome. Booker v. Doyon Security Services, LLC,

CM/ECF for S.D. Fla. Dist. Ct., 1:16-cv-24146-JAL, doc. 40 at *5. Dayon filed a

motion to dismiss based on the federal enclave doctrine. Id. at *4. The court took

judicial notice that Krome opened in 1980 and began housing immigration

detainees in 1981. Id. To do so, the court relied on two reports—one prepared by

the Department of Homeland Security (DHS) and another by the Office of the

Inspector General (OIG). Id. The court in Booker determined that the FCRA had

no force or effect at Krome because the FCRA was enacted in 1992, after Krome


                                          4
                Case: 18-13535       Date Filed: 06/07/2019       Page: 5 of 9


was ceded to the federal government. Id. at *5. The district court thus dismissed

the complaint for failure to state a claim. Id.

       The district court in this case took judicial notice of the Booker opinion,

citing it as the basis for granting Akima’s motion for judgment on the pleadings.

King argues that the district court here erroneously took judicial notice of the

Booker opinion, the materials cited in Booker, and a Miami Herald article to

conclude that Krome is a federal enclave. 1

                                        B. Discussion

       We review a district court’s grant of a motion for judgment on the pleadings

de novo. Cannon v. City of West Palm Beach, 250 F.3d 1299, 1301 (11th Cir.

2001). We analyze the district court’s decision to take judicial notice of certain

facts under an abuse of discretion standard. Lodge v. Kondaur Capital Corp., 750
F.3d 1263, 1273 (11th Cir. 2014). A motion for judgment on the pleadings is

governed by the same standard as a motion to dismiss under Fed. R. Civ. P.

12(b)(6). Carbone v. Cable News Network, Inc., 910 F.3d 1345, 1350 (11th Cir.

2018). Rule 12 provides that a party may move for judgment on the pleadings

after the pleadings are closed but early enough not to delay trial. Fed. R. Civ. P.

12(c). Judgment on the pleadings is appropriate when there are no material facts in


1
 King also argues that Akima’s motion for judgment on the pleadings was untimely. We
disagree. Akima filed the motion after the pleadings were closed and four months before trial.
See Fed. R. Civ. P. 12(c).
                                               5
               Case: 18-13535     Date Filed: 06/07/2019     Page: 6 of 9


dispute and the moving party is entitled to judgment as a matter of law. Scott v.

Taylor, 405 F.3d 1251, 1253 (11th Cir. 2005). All facts alleged in the complaint

must be viewed in the light most favorable to the nonmoving party. Id. If it is

clear from the pleadings that the plaintiff is not entitled to relief under any set of

facts consistent with the complaint, the district court should dismiss the complaint.

Horsley v. Rivera, 292 F.3d 695, 700 (11th Cir. 2002).

      The federal enclave doctrine gives Congress the power to “exercise

exclusive Legislation . . . over all Places purchased by the Consent of the

Legislature of the State in which the Same shall be, for the Erection of Forts,

Magazines, Arsenals, dock-Yards, and other needful Buildings.” U.S. Const. art. I,

§ 8, cl. 17. The federal government thus has the power to acquire land from the

states for certain specified uses and to exercise exclusive jurisdiction over those

lands, which are known as federal enclaves. See Paul v. United States, 371 U.S.
245, 263 (1963). Under this doctrine, state law that is adopted after the creation of

the enclave generally does not apply on the enclave. See id. at 268. But, in the

absence of federal law that displaces state law, those state laws that existed at the

time that the enclave was ceded to the federal government remain in full force and

effect. See id. at 263, 268. The FCRA was enacted in 1992. See Fla. Stat.

§ 760.01(1).




                                            6
                Case: 18-13535     Date Filed: 06/07/2019   Page: 7 of 9


        There are two exceptions to the rule that only state law in effect at the time

of the acquisition applies to the federal enclave. First, Congress may authorize the

application of state laws enacted after the creation of the enclave. See United

States v. Sharpnack, 355 U.S. 286, 294–95 (1958). Second, the state may reserve

jurisdiction at the time of cession. See Paul, 371 U.S. at 264–65. The jurisdiction

exercised by the federal government over federal enclaves is exclusive unless the

deed of cession provides otherwise, or the cession is not accepted in the manner

required by law. Lord v. Local Union No. 2088, Int’l Broth. Of Elec. Workers,

AFL-CIO, 646 F.2d 1057, 1059 (5th Cir. 1981). When a state does not reserve

jurisdiction, federal law—and state law existing at the time of acquisition—

exclusively control. See Paul, 371 U.S. at 268. Under Florida’s cession statute,

the state grants exclusive jurisdiction over ceded land to the federal government

but retains concurrent jurisdiction for civil and criminal process. See Fla. Stat. §

6.04.

        A court may take judicial notice of a fact that is not subject to reasonable

dispute when either (1) it is generally known within the trial court’s territorial

jurisdiction or (2) can be accurately and readily determined from sources whose

accuracy cannot reasonably be questioned. Fed. R. Civ. P. 201(b). A statement of

fact appearing in a newspaper does not itself establish that the fact is “capable of

accurate and ready determination by resort to sources whose accuracy cannot


                                            7
               Case: 18-13535     Date Filed: 06/07/2019    Page: 8 of 9


reasonably be questioned.” See Cofield v. Ala. Pub. Serv. Comm’n, 936 F.2d 512,

517 (11th Cir. 1991).

      The district court erred in granting Akima’s motion for judgment on the

pleadings. Although judicial notice of certain facts in the DHS report, OIG report,

and Miami-Herald article was appropriate because those facts were beyond

dispute, the limited record before the district court could not conclusively establish

that Krome was a federal enclave. First, in Booker neither party raised, and the

court did not consider, whether Florida reserved any jurisdiction over Krome. See

Lord, 646 F.2d at 1058. Second, the sources cited in Booker also did not establish

whether Florida consented to the cession of the Krome land to the federal

government, or even if Florida did consent, whether the state retained any

jurisdiction over the land at the time of cession. Even though Florida’s cession

statute provides that the state retains concurrent jurisdiction for civil and criminal

process when land is ceded to the federal government, a court must look to the

deed of cession to determine if the terms of the statute apply or whether an

exception was made. See id. Third, the parties disputed many material facts,

including the circumstances under which Florida ceded Krome to the federal

government and whether Florida retained jurisdiction over employment matters.

King is entitled to discovery on those issues, making judgment on the pleadings

inappropriate at this juncture. See Scott, 405 F.3d at 1253. Without conclusive


                                           8
              Case: 18-13535     Date Filed: 06/07/2019   Page: 9 of 9


evidence on the application of the federal enclave doctrine and its exceptions to the

Krome property, the district court could not determine that Akima was entitled to

judgment on the pleadings as a matter of law.

                                  III. Conclusion

      We therefore affirm the district court’s decision to allow Akima to amend its

answer to add the federal enclave defense. But we vacate and remand the district

court’s decision granting Akima’s motion for judgment on the pleadings.

Consistent with the parties’ stipulation, because we remand, we also vacate the

cost judgment against King in the consolidated appeal.


      AFFIRMED IN PART, VACATED AND REMANDED IN PART.




                                          9